Writ of error is to judgment of conviction of murder in second degree under indictment charging murder in the first degree.
Defendant in court below was the only eye-witness produced on the trial. He presents one question for our consideration, which is as follows:
"Where the evidence is undisputed that the accused shot the deceased as the latter continued to come into accused's yard after being ordered to stop, and where accused testified that the deceased said God damn you, I'm gonna kill you,' and continued to advance on accused, who was on the front porch of his own house, after which accused shot deceased and killed him, is such evidence sufficient to warrant a verdict and judgment of murder in the second degree?"
While there was no eye witness contradicting defendant's version of the occurrence, there was ample circumstantial evidence from which the jury could have reasonably arrived at the conclusion that the defendant's testimony was not true.
On the whole the evidence was sufficient to sustain the verdict and judgment.
No reversible error being disclosed by the record, the judgment is affirmed.
So ordered.
Affirmed.
  TERRELL, C. J., and BUFORD and THOMAS, J. J., concur. *Page 477
WHITFIELD, P. J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.